OPINION — AG — A JOINT ACCOUNT COMPOSED OF FUNDS FROM BOTH A MUNICIPALITY AND A COUNTY MAY BE ESTABLISHED FOR THE PAYMENT OF THE OPERATIONAL EXPENDITURES OF A METROPOLITAN AREA PLANNING COMMISSION CREATED AND ESTABLISHED PURSUANT TO THE TERMS AND PROVISIONS OF 19 O.S. 1971 866.1 [19-866.1] ET SEQ. THE ESTABLISHMENT OF A JOINT ACCOUNT FOR THE COMBINED FUNDS OF THE CITY AND COUNTY IS AN INTEGRAL PART OF THE ORGANIZATION OF A METROPOLITAN AREA PLANNING COMMISSION. AN AGREEMENT CONCERNING SAID JOINT ACCOUNT SHOULD BE INCLUDED IN THE OVERALL ORGANIZATIONAL AGREEMENT CREATING SUCH COMMISSION. THE TERMS, PROVISIONS AND CONTENTS OF SUCH AN AGREEMENT MAY BE SUCH AS THE PARTIES MUTUALLY AGREE UPON. CITE: 19 O.S. 1971 866.35 [19-866.35], 19 O.S. 1971 866.2 [19-866.2], 19 O.S. 1971 866.3 [19-866.3] [19-866.3], 19 O.S. 1971 866.5 [19-866.5], 19 O.S. 1971 866.8 [19-866.8] (R. THOMAS LAY)